Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding the feature in claims 1, 22 and 30 that the “transfer between the account of the operator of the platform operator and the parent account based on usage by parent account offset by the usage provided by the platform”, there does not appear to be support for this feature. The instant specification uses the word offset only once in section [0020] of the published application, where this offset is described as offsets between parent and sub-accounts, but not offsets between platform accounts and parent accounts.  See the claims filed 6-29-21, which first introduced this feature into the claims by reciting that the “offset” is “between primary and secondary accounts” (as is supported).  Correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-5, 21-26 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable U.S. Patent Pub. 2011/0313950 to Nuggehalli in view of U.S. Patent Pub. 2007/0197188 to Sprigg and U.S. Patent Pub. 2011/0191826 to Ballal.   

Regarding claims 1, 22 and 30, Nuggehalli teaches a method comprising:
receiving, by a communication platform system, an incoming application communication from a client device, the incoming communication being addressed to a first endpoint managed by the communication platform system, wherein the first endpoint is assigned to a first application of the communication platform system (see section [0002] that teaches that a plurality of vendors provide the software as a service (SAAS) programs residing on the platform, and see Figs. 3, 4 and 7 (step 708) and sections [0042], [0045], [0049] and [0057], which teach that the external developer (the “software application provider”) provides or maps a URL to the platform endpoint, and see sections [0049], [0051] and [0057] which teach APIs); 

detecting occurrence of a first usage event during the interaction between the client device and the first application, the first usage event being defined by the first sub-account usage model associated with a first user account of the communication platform system; (see for example, Figs. 1, 3 and 5, “usage data collection” 119, steps 308 and 500, and sections [0025], [0047] and [0051] to [0053], which teach the billing  “usage models”). 
Therefore, although Nuggehalli teaches the use of communications, as is it not explicitly taught that the communication is “incoming”, Sprigg is added. 
In an analogous art, Sprigg teaches a system which bills a client device for the use of applications, etc.  See for example, sections [0004] to [0008], [0023] and [0027] to [0029], which teach using APIs on the client device to access the system, which when activated on the client device are incoming to the system, as recited.  See also sections [0037] to [0046] of generating a plurality of sub-accounts under primary account and section [0043], which teaches billing for different applications, vendors, etc.    
Therefore, as Nuggehalli teaches a plurality of software services and URLs/APIs and as Sprigg teaches the conventionality of providing incoming communication on the client device to access software and bill for its use, it would have been obvious to one of ordinary skill in the art to modify Nuggehalli with the incoming communications of Sprigg, as both these references teach the desirability and conventionality of using stored software applications.  


Regarding the features which recite:
first sub-account of a parent account and the first endpoint is mapped to a first instance of an application associated with the parent account, the application using computing resources provided by the communication platform system

accessing a uniform resource identifier (URI) associated with the first sub-account, the URI identifying an external computing resource that provides the first instance of the application;

transmitting a request addressed to the URI to retrieve a set of instructions from the external computing resource

tracking usage of the computing resources provided by the communication platform system resulting from the interaction between the client device and the first instance of the application

regarding the “sub-account” and “parent account”, see sections [0037] to [0046] of Sprigg, which teach generating a plurality of sub-accounts under primary account (each account with usage models and see also the usage models of Nuggehali).

Regarding the language relating to URIs, see for example, sections [0047] and [0051] to [0052] of Nuggehalli, which teach the application endpoints are URLs, as recited.
Regarding the features reciting:
performing a transfer between an account of an operator of the communication platform system and an account of an entity associated with the parent account, an amount of the transfer being based on the usage of the computing resources by the parent account offset by the usage of the computing resources provided by the communication platform system resulting from the interaction between the client device and the first instance of the application by the first sub-account.
Ballal is added.
In an analogous art, Ballal teaches a system which bills hierarchical or group accounts which share resources. As described in sections [0012] and [0020] to [0021], Ballal teaches that discounts and rollovers of data usage may be provided in family (“parent” and “child” sub-accounts) and section [0020] explicitly mentions “offsetting” between the accounts (parent and “child” sub-accounts). It is also noted that the change of “pricing” to “usage”, still reads on Ballal, as section [0020] explicitly teaches that the offset between accounts is the “amount of data bytes”. 
Therefore, as Nuggehalli/Sprigg teach a plurality of “sub-accounts” for each type of data accessed by a user and billing amount thresholds, and as Ballal explicitly teaches offsetting the amounts of data usage between sub-accounts within a higher level parent account, it would have been obvious to one of ordinary skill in the art to modify Nuggehalli/Sprigg with the data amount offsetting of Ballal, as this is a conventional feature and provides benefits to the related group of users (family plan).

Regarding the previous amendments to claim 1 which recite:
“in response to the receiving of the incoming communication, accessing, by the communication platform system, a uniform resource identifier (URI) that identifies a computing resource that provides the first instance of the application, the computing resource being external to the communication platform system; 
transmitting, by the communication platform system,
executing, by the communication platform system,”
these features are in Nuggehalli (Sprigg teaches the “incoming” communication).  
See for example, Fig. 7 of Nuggehalli (as described in section [0057]) which shows that the software resource being accessed by the client device (by using the SAAS interface and URLs described in sections [0047] and [0051] to [0052]), where section [0057] explicitly teaches that the software resource is externally stored on the providers server (such as server 106 in Fig. 1), which is external to the Software As A Service (SAAS) system 100, where the SAAS system 100 is the recited “communication platform”.  Therefore, Nuggehalli teaches these newly recited features. 
Regarding claims 2, 23 and 31, which recite “further comprising: determining that execution of an event response specified by the first sub-account usage model has been triggered; and executing the event response specified by the first sub-account  usage model”, see section [0027] of Nuggehalli, which teaches volume pricing models which change the billing rate of a sub-account due to the different threshold amounts of usage, where the event response is changing the rate based on the amount threshold being exceeded, as recited. 
Regarding claims 3 and 24, which recite “wherein determining that execution of the event response specified by the first sub-account usage model has been triggered comprises: determining, that a threshold specified in the first sub-account usage model has been met”, as described above, see section [0027] of Nuggehalli, which teaches using volume amount thresholds which trigger a sub-account response, as recited.  
 Regarding claims 4 and 25, which recite “wherein determining that execution of the event response specified by the first sub-account usage model has been triggered comprises: determining, that a usage pattern specified in the first sub-account usage model has occurred”, as described above, see section [0027] of Nuggehalli, which teaches using applications infrequently and/or the pattern of the number of users, which cause an event response of changing the billing rate, as recited. 
Regarding claims 5 and 26, which recite “wherein executing the event response comprises: adjusting billing data for the first sub-account account based on the logged usage of the first application”, see section [0027] of Nuggehalli, which teaches an event response of changing/adjusting the billing rate, as recited.  
Regarding claim 21 and 29, which recite “further comprising: receiving, by the communication platform system, an additional incoming communication from the client device or an additional client device, the additional incoming communication being addressed to a second endpoint managed by the communication platform system, wherein the second endpoint is assigned to a second instance of the application, the second instance of the application devoted to use by a second sub-account of the parent account, the second sub-account associated with a second sub-account usage model, the second sub-account usage model determining pricing for usage of the application by an entity associated with the second subaccount; wherein the amount of the transfer is further based on the pricing of the usage of the application by the parent account being offset by the pricing of the usage of the application by the second sub-account”, as described above, all of Nuggehali, Sprigg and Ballal, teach grouping multiple accounts with multiple users and/or devices, and as Ballal also explicitly teaches “offsetting” between related accounts (in section [0020]), the combination of references teach and/or render obvious offsetting the parent account with a second amount related to a second sub-account, as recited. 

Claims 6-8 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuggehalli, Sprigg and Ballal as applied to claims 1 and 22 above and further in view of U.S. Patent Pub. 2003/0125023 to Fishler.   
Regarding claims 6 and 27, which recite “wherein executing the event response comprises: transmitting a request addressed to a URI to retrieve a second set of instruction; and executing the second set of instructions to cause the event response”, as Nuggehalli and Sprigg do not explicitly teach a “second set of instructions”, Fishler is added. 
In an analogous art, Fishler teaches a system which provides a user with two channels in which to interact with an application.  Fishler also teaches that the interactions with the application include suspension of the data session with the application and providing interactions with a voice server (playing audio messages, see section [0033]).  Therefore, as Fishler teaches multiple different types of interactions based on suspension events, these other interactions are the recited “second set of instructions”.
Therefore, as Nuggehalli teaches a plurality of software services and URIs (for executing a first set of instructions) and as Fishler teaches a software interaction platform using APIs which employ a second set of instructions, it would have been obvious to one of ordinary skill in the art to modify Nuggehalli with the teachings of Fishler, as both these references teach the desirability and conventionality of allowing many different types of interactions with the stored remote software applications. 
Regarding claims 7 and 28, which recite “wherein executing the second set of instruction comprises: causing an interruption of the interaction between the client device and the first instance of the application; and executing the event response during the interruption”, as described above, Fishler teaches causing an interruption (suspension) and executing the second set of instructions, as recited.
Regarding claim 8, which recites “further comprising: after completion of the event response, reestablishing the interaction between the client device and the first instance of the application”, as described above, after the voice server interaction, the suspended data session in Fishler is reestablished, as recited. 

	
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the section 112 rejection was overcome.




Response to Arguments
Applicant’s arguments are directed toward three points.  First, that the arguments relating to the feature of “accessing in response to an incoming communication…” was not addressed.  Second, that arguments relating to the feature of transferring between platform and parent accounts based on the offset was not addressed. And third that arguments relating to the dependent claims were not addressed. 
Regarding the first point, the previous action addressed the point of “accessing in response to a communication…” as set forth above, by specifically stating “Therefore, although Nuggehalli teaches the use of communications, as is it not explicitly taught that the communication is “incoming”, Sprigg is added. 
Therefore, Sprigg was added to show the “accessing based on an incoming communication”.    
Regarding the second point, a new rejection is provided to address the feature of the amount of transfer between accounts being based on the offset (as there now appears to be no clear support for this feature as now currently recited). 
Regarding the third point, relating to the arguments of the dependent claims, the arguments relating to the dependent claims have been reconsidered and the argument relating to dependent claim 9 is now persuasive.   




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN S KELLEY/Primary Examiner, Art Unit 2646